DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 14/916,526 03/03/2016 PAT 10196668
14/916,526 is a 371 of PCT/US2014/054398 09/05/2014
PCT/US2014/054398 has PRO 62/012,020 06/13/2014
PCT/US2014/054398 has PRO 61/968,021 03/20/2014
PCT/US2014/054398 has PRO 61/949,970 03/07/2014
PCT/US2014/054398 has PRO 61/960,113 09/09/2013
PCT/US2014/054398 has PRO 61/960,102 09/09/2013
PCT/US2014/054398 has PRO 61/874,293 09/05/2013
PCT/US2014/054398 has PRO 61/874,331 09/05/2013

	Claims 1-23 are pending.

Priority
The provisional applications upon which priority is claimed, appears to merely provide adequate support under 35 U.S.C. 112 for claims 11, 13, 17, 19, and 21 of this application. However, the provisional applications upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claims 1-10, 12, 14-16, 18, 20, and 22-23 of this application since the priority applications do not disclose compounds where R2 is present, or where L4 is present, or where R1 can be alkoxy, or where R3 can be other than phenyl.  The examiner was also unable to locate support for the species in claims 15 and 23 in the priority applications.
Thus, the filing date of claims 1-10, 12, 14-16, 18, 20, and 22-23 is deemed to be the instant filing date, September 5, 2014.  If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. § 112, first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-10, 12, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chennamaneni (Anal. Chem. 2014, 86, 4508-4514, published April 2, 2014, cited on IDS).
Chennamaneni teaches the following compounds on page 4510:
    PNG
    media_image1.png
    250
    472
    media_image1.png
    Greyscale

This is a compound of claim 1 wherein S is the second to last moiety shown, n is 0, L4 is absent, L2 is C2 alkyl, R1 is C4 alkyl, L3 is C5 alkyl, and R3 is phenyl.


    PNG
    media_image2.png
    240
    408
    media_image2.png
    Greyscale


This is a compound of claim 1 wherein S is the fourth moiety shown, n is 0, L4 is absent, L2 is C2 alkyl, R1 is C4 alkyl, L3 is C5 alkyl, and R3 is phenyl.


    PNG
    media_image3.png
    231
    666
    media_image3.png
    Greyscale

This is a compound of claim 1 wherein S is the second moiety shown, n is 0, L4 is absent, L2 is C2 alkyl, R1 is C4 alkyl, L3 is C6 alkyl, and R3 is phenyl.


    PNG
    media_image4.png
    211
    414
    media_image4.png
    Greyscale

This is a compound of claim 1 wherein S is the first moiety shown, n is 0, L4 is absent, L2 is C2 alkyl, R1 is C1 alkyl, L3 is C6 alkyl, and R3 is phenyl.

Conclusion
Claims 1-3, 5-7, 9-10, 12, 16, and 20 are rejected.  Claims 4, 8, 11, 13-15, 17-19, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623